Citation Nr: 0309816	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-10 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left calcaneal spur.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran retired in September 1993, after 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claims.

The record reflects that the veteran had requested a Board 
hearing in conjunction with his appeal, and that such a 
hearing was scheduled for July 2002.  However, he failed to 
report for this scheduled hearing.  Accordingly, his request 
for a personal hearing is deemed withdrawn.  38 C.F.R. 
§ 20.702(d).


REMAND

The veteran contends that he developed prostatitis during 
active service.  Regarding his 38 U.S.C.A. § 1151 claim, he 
asserts that he developed a left calcaneal spur due to an 
injury he sustained in July 1996 on a field trip for a 
geology course, which was part of his VA vocational 
rehabilitation program.  

The veteran's vocational rehabilitation records confirm that 
he was enrolled in a geology course at a community college in 
the summer of 1996, and that this was part of his vocational 
rehabilitation program.

A statement from the professor in this course, received in 
June 1997, noted that it was common for students to take 
field trips to observe the local geology, that such a trip 
occurred in July 1996, which included a fairly demanding hike 
down an arroyo, over much uneven ground.  Further, the 
professor stated that the veteran noted that his foot was 
hurting as this hike ended.

Private medical records dated in October 1996 note that the 
veteran sought treatment for left heel pain of three weeks 
duration.  The overall assessment was a bone spur.

The Board notes that it undertook additional development on 
the instant case pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  Among other things, the Board 
directed that the veteran's VA vocational rehabilitation 
records be obtained to determine whether he was participating 
in a course of vocational rehabilitation at the time of his 
claimed injury in July 1996.  The Board also directed that 
the veteran be accorded medical examinations with respect to 
these claims.  The vocational records were obtained but 
before the requested examinations were accomplished, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) is invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the additional evidence that was obtained and to 
complete the development deemed necessary in the instant 
case.  As noted above, vocational rehabilitation records were 
obtained in conjunction with this appeal and they support a 
finding that the veteran participated in a geology course in 
the summer of 1996 as part of this program.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Ask the veteran to provide a list of all VA and 
non-VA health care providers that have treated him 
for prostatitis and a left calcaneal spur since 
June 1997.  When the veteran responds, obtain 
records from each health care provider the veteran 
identifies (except where VA has already made 
reasonable efforts to obtain the records from a 
particular provider).  Allow an appropriate period 
of time within which to respond. 

2.  After obtaining any additional records to the 
extent possible, the veteran should be accorded a 
genitourinary examination for the purpose of 
determining whether prostatitis is present and, if 
so, the etiology of the prostate disorder.  Send 
the veteran's claims file to the examiner for 
review; the examiner must indicate that the file 
was reviewed.  After a review of the relevant 
medical evidence in the claims file (to include the 
service medical records, which show treatment for a 
urethral discharge attributed to GC in November 
1980, and post-service medical evidence, which 
shows treatment for chronic prostatitis beginning 
in early 1994, within several months of service), 
and consideration of the veteran's assertion that 
his prostatitis is related to treatment for 
infections he received during service in 
approximately 1976 and 1990, the examiner must 
opine whether it is at least as likely as not (50 
percent or greater likelihood) that the veteran's 
chronic prostatitis began during service or is 
causally related to any incident of active duty.  

3.  The veteran should also be accorded an 
orthopedic examination to determine the nature and 
etiology of his left calcaneal spur.  After a 
review of the relevant medical evidence in the 
claims file, the examiner must opine whether it is 
at least as likely as not that the veteran's left 
calcaneal spur is related to an injury he incurred 
in July 1996.  

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefits requested on appeal are 
not granted to the veteran's satisfaction, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case (SSOC), which addresses all of the 
evidence obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




